                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MONTANA
                                  GREAT FALLS

 ELENOR AHENAKEW LAMERE,                        CV-18-65-GF-BMM-JTJ
         Plaintiff,
                                                 ORDER
 vs.
 MONTANA STATE, All Counties, et
 al.,
         Defendants.

       Plaintiff filed her Complaint on April 20, 2018, Doc. 2. To date, the record
reflects that no summonses have been issued and served on the Defendants by the
Plaintiff. On October 30, 2018 on order was entered by Magistrate Judge John
Johnston giving the Plaintiff until November 30, 2018 to provide to the Court
proof of service of summonses and complaint on the Defendants. To date, nothing
has been filed. Accordingly, IT IS HEREBY ORDERED this case is DISMISSED
without prejudice.


   DATED this 7th day of January, 2019.



                                        -1-
-2-
